Citation Nr: 0429206	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional bilateral eye 
disability as a result of medical treatment by the Department 
of Veterans Affairs in April and May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional bilateral eye disability a result of VA 
surgical treatment in April and May 1990.  The veteran filed 
a timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
June 2004 before the undersigned, who is the Acting Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence indicates that the veteran's left and right 
eye disorders did not worsen as a result of the surgical 
treatment provided by VA in April and May 1990.


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
bilateral eye disability as a result of medical treatment by 
the Department of Veterans Affairs in April and May 1990 is 
not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have also been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, as 
well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in April 2003, in the statement of the case (SOC) issued in 
July 2003, in the supplemental statement of the case (SSOC) 
issued in January 2004, at the time of a hearing before the 
undersigned in June 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in letters to the 
veteran dated in January 2003 and July 2003, the RO provided 
the veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure on 
his behalf.  Consistent with 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159 (b) the RO satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed with respect to the issue on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.  
The pertinent evidence of record includes surgical and 
operative reports dated in April and May 1990, pre- and post-
surgical VA outpatient treatment notes, VA examination 
reports, including a medical opinion addressing the veteran's 
contentions regarding problems with his VA eye surgery, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing held at the RO 
before the undersigned in June 2004, and a transcript of his 
testimony has been added to the claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from VA surgery in April and May 
1990, at which time he underwent surgical procedures on his 
left and right eyes, respectively.  He claims that these 
procedures did not help, but rather worsened his visual 
acuity, resulting in total blindness in both eyes. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in August 2000, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2003).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2003).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2003).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2003).

A review of the treatment notes and surgical and operative 
reports contained in the veteran's claims file reveals that 
in March 1990, the veteran was diagnosed with macular retinal 
detachment of the left eye.  A VA outpatient treatment note 
dated in April 1990 indicates that the veteran's physician 
recommended a pars plana vitrectomy (PPV) of the left eye.  
The physician noted that the veteran was "aware of risks and 
alternatives including loss of vision."  The decision to 
recommend PPV surgery was confirmed by a second physician who 
also examined the veteran.  

Left eye surgery was scheduled for later in the month of 
April 1990.  At that time, the veteran signed two consent 
forms.  The first consent form, executed on April 19, 1990, 
indicated consent for the procedure of "pars plana 
vitrectomy with possible lensectomy and possible scleral 
buckle and possible air/fluid exchange - left eye."  This 
form included the following statement of request:  "The 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and the 
possibility of complications have been fully explained to me.  
I acknowledge that no guarantees have been made to me 
concerning the results of the operation or procedure."  
Above the signature line, the veteran's surgeon included the 
following handwritten risk statement:  "Risks include 
bleeding, infection, loss of vision, loss of eye, allergy to 
anesthesia."  The form concluded with the statement, "I 
understand the nature of the proposed procedure(s), attendant 
risks involved, and expected results, as described above, and 
hereby request such procedures to be performed."  The 
veteran signed this form on the patient signature line, with 
his wife signing as a witness.

The claims file contains a second such consent form, also 
executed on April 19, 1990, for the procedure of fluid-gas 
exchange - left eye.  The same consent statements are 
included on this form, with the additional handwritten note 
that "Risks include loss of all vision."  Again, the 
veteran signed this consent form on the patient signature 
line, with his wife signing as a witness.

The veteran underwent the scheduled procedure later that same 
day.  The operative report noted that the pre-operative 
diagnosis was proliferative diabetic retinopathy of the left 
eye, traction, with macular detachment of the left eye.  The 
operative procedures performed included the following:  pars 
plana vitrectomy, left eye; air fluid gas exchange, left eye; 
endolaser photocoagulation, left eye; and cryoretinopexy, 
left eye.  The surgeon noted that the veteran had been 
"fully informed as to the risks and alternatives of the 
planned procedure" prior to commencing the surgery.  The 
operative note indicated that the veteran tolerated the 
procedure well and left the operating room in good condition.  
The surgeon noted that "[The veteran] realized the poor 
prognosis for the left eye prior to the procedure."  
Immediate post-operative follow-up reports indicated that the 
surgery had occurred without complications, and that the 
veteran was "doing well" with a  
"satisfactory" post-operative course.

A few days later, the veteran was determined to be 
experiencing elevated intraocular pressure in the left eye.  
Therefore, on April 23, 1990 he underwent paracentesis of the 
left eye, which reportedly included making a stab wound into 
the cornea and removing some of the fluid.  A consent form 
was executed on that date, again showing the veteran's full 
consent for the procedure.  A handwritten note on this form 
indicated that "risks include bleeding, infection, loss of 
vision, loss of eye, and reoperation."  A follow-up note the 
next day, April 24, 1990, indicated that the veteran's 
intraocular pressure was still elevated, and the veteran was 
advised not to travel to Sierra Vista, where the altitude was 
high, while his intraocular pressure was elevated.  It was 
recommended that he remain in Tucson in a hotel until the 
pressure came down.  A follow-up note on April 25, 1990 
indicated that the veteran was still experiencing some 
increased intraocular pressure, and it was again recommended 
that the veteran remain in Tucson until the pressure was in 
the normal range.  The next day, April 26, 1990, the 
veteran's intraocular pressure was found to be normal.

In May 1990, the veteran underwent a similar procedure in the 
right eye for neovascular glaucoma of the right eye.  A VA 
outpatient treatment note dated a few days prior to surgery 
noted that the "patient [is] aware of extremely poor 
prognosis [for the] right eye." A pre-operative note dated 
the morning of surgery indicates "patient is aware of risks 
and alternatives of planned procedure including loss of 
vision."  A consent form executed on May 21, 1990 identifies 
the procedure to be performed as "pars plana vitrectomy with 
possible endolaser, possible lensectomy, possible fluid/gas 
exchange, possible cryoretinopexy and possible trabeculectomy 
or Maltino implant - right eye."  The same statement of 
request was listed, with an added handwritten statement of 
risks including "bleeding, infection, loss of vision, loss 
of eye, allergy to anesthetic, extrusion of Maltino 
implant."  The veteran again signed the form indicating that 
"I understand the nature of the proposed procedure(s), 
attendant risks involved, and expected results, as described 
above, and hereby request that such procedure(s) be 
performed."  During the procedure, it was decided that it 
was not advisable to implant the Maltino valve due to the 
"extremely poor" prognosis for the right eye because of 
stiffness of the retina, so instead cryotherapy was 
performed.  Once again, no complications were noted during 
surgery, and the post-operative course was satisfactory.

It appears from the record that, unfortunately, these 
surgical procedures were not successful in improving the 
veteran's visual problems.  In June 1991, the veteran 
underwent a VA examination.  At that time, the history of the 
veteran's pre- and post-operative course was described as 
follows:  "[The veteran] developed loss of right eye vision 
from diabetic retinopathy about 1983.  Left eye had 
photocoagulation treatment, but lost vision about 1988.  [He] 
Had retinal operations of both eyes 1990 that did not help 
vision."  The final diagnosis was of diabetes mellitus with 
diabetic retinopathy resulting in no light perception.

In March 2003, the veteran underwent a VA examination to 
address his contention that he was rendered blind by the 
surgeon at the Tucson VA Medical Center.  At the time of this 
examination, the examiner noted that the veteran believed 
that VA was responsible for his blindness because he did not 
receive proper treatment.  While the veteran acknowledged 
that he had poor vision prior to his surgery, he asserted 
that he still had enough vision that he could go on walks, 
but after ocular surgery had no vision at all.  

Specifically, the veteran had three complaints related to his 
treatment.  First, the veteran complained that he had to wait 
two years to have retinal detachment surgery while waiting 
for VA to obtain the proper gas for his surgery.  Second, the 
veteran stated that after one of his surgeries he was 
discharged and sent home, but at the time of his next visit 
he was told not to go home because of the high altitude 
there.  Finally, the veteran believed that his right eye 
problems had been ignored while VA was treating the left eye, 
such that his vision was lost in the right eye as well.

The examiner summarized the key findings in the veteran's 
claims file, noting that a pre-operative March 1990 
examination showed visual acuity of light perception only in 
the right eye and ability to count fingers in the left eye, 
with a diagnosis of proliferative diabetic retinopathy with 
traction retinal detachments involving the macula.  The 
record indicated that visual prognosis was "very poor." 

The examiner noted that the veteran underwent ocular surgery 
on the left eye on April 19, 1990, including a pars plana 
vitrectomy and an air fluid gas exchange.  He observed that 
an informed consent form had been signed by the veteran which 
listed the risks of the procedure, including loss of all 
vision.

He noted that the veteran underwent a paracentesis in the 
left eye to relieve intraocular pressure on April 23, 1990.  
Again, a signed consent form was signed, noting the risk of 
blindness.
The veteran was seen the following day, at which time his 
intraocular pressure was still found to be elevated.  He was 
told not to return to his home, which was at a high altitude, 
while this pressure was elevated.

The examiner then observed that on May 17, 1990, the veteran 
underwent laser treatment to the right eye.  Again, the 
examiner noted that the veteran had signed a consent form 
which informed him of the risk of loss of vision. The 
examiner observed that the record stated that the veteran had 
been made aware of the extremely poor prognosis for the right 
eye.  

At the time of examination in March 2003, the examiner 
determined that the veteran had no light perception in either 
eye.  He then indicated that he had been requested to provide 
an opinion as to whether there was any additional disability 
or aggravation of the veteran's eye disorders as a result of 
the hospitalization, medical or physical treatment or 
examination of the veteran's eyes under 38 U.S.C.A. § 1151.  
He then offered the following medical opinion:

It is my opinion that the medical and 
physical treatment provided by the VA did 
not result in the increase of the 
patient's visual disability.  
Specifically, in regard to the patient's 
complaints:

1.  I found no evidence in the C-
file that the VA delayed treatment for 
the patient's fractional retinal 
detachment surgery.

2.  There is no reason [that] the 
patient's going home to Sierra Vista the 
day of his paracentesis would have 
adversely affected the outcome.

3.  In regard to the patient feeling 
that his right eye was ignored while the 
left eye was being treated, there was 
less than a month time difference between 
the surgery on the right eye and surgery 
on the left eye.
During the postoperative visits for 
the left eye, there is no indication that 
the patient was complaining of pain, 
discomfort, or new difficulties with the 
right eye.

In summary, again it is my opinion that 
the treatment that the patient received 
at the VA is responsible for the 
patient's visual disability.

The Board observes that in October 2003, the examiner issued 
an addendum to his earlier report indicating that the word 
"not" was inadvertently omitted from this final statement, 
and should have read instead that "it is my opinion that the 
treatment that the patient received at the VA is not 
responsible for the patient's visual disability."  (emphasis 
in original).

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned.  At that time, he testified to his 
belief that his eye surgeries caused his blindness.  He 
indicated that he believed that he should be granted service 
connection because he lost the vision in his left eye only 
two weeks after his left eye surgery and in his right eye 
shortly after his right eye surgery as well, and that he 
"probably would have had vision for more than four or five 
years if they hadn't operated."  However, when asked by his 
representative, he indicated that no physician had ever 
indicated that the surgeries were what caused his blindness.  
Instead, he stated that they had all attributed it to his 
diabetes.

Following a review of the evidence, the Board concludes that 
the veteran's bilateral visual acuity - measured in March 
1990 prior to surgery at light perception in the right eye 
and finger counting in the left eye - is indeed now worse, as 
the veteran currently has no light perception in either eye.  
However, the Board has found no competent medical evidence to 
indicate that the operations performed by VA on the veteran's 
eyes in April and May 1990 were in any way responsible for 
this worsening.  Specifically, it has not been shown that the 
proximate cause of the loss of vision was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgery; or that the proximate cause of the loss of vision 
was an event which was not reasonably foreseeable.  

Te only medical opinion addressing this contention is the 
March 2003 VA medical opinion, which held that "the medical 
and physical treatment provided by the VA did not result in 
the increase of the patient's visual disability."  This 
examiner considered and addressed all of the veteran's 
concerns, and explained why none of them played a role in the 
worsening of his visual acuity.  The examiner offered this 
opinion following a full review of the record, including the 
operative reports and the pre- and post-surgery treatment 
notes, and supported his conclusion with detailed rationale.  

The Board further observes that the veteran was explicitly 
aware prior to his eye surgeries that the chances of success 
were poor for both eyes (indeed, "extremely poor" for the 
right eye), and thus that the surgeries had a high risk of 
not improving his deteriorating vision.  Of note is the fact 
that the April 1990 surgical report explicitly indicated that 
"[The veteran] realized the poor prognosis for the left eye 
prior to the procedure," and, similarly, the May 1990 
surgical report stated that "He was aware preoperatively of 
the extremely poor prognosis for the right eye."  
Unfortunately, it appears that, as feared, the surgeries were 
not successful, and that his vision continued to deteriorate 
to the present point of blindness.  However, there is simply 
no competent evidence of record to indicate that the 
proximate cause of the veteran's loss of vision was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgery; or that the proximate cause of the 
loss of vision was an event which was not reasonably 
foreseeable.  Rather, it appears from the record that this 
deterioration occurred despite the surgical intervention 
which attempted, unsuccessfully, to halt it.  Furthermore, 
the veteran was clearly informed that loss of vision was a 
possible outcome.  

Thus, following a review of this evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the proximate cause of the veteran's loss of vision 
following the VA surgical treatment in April and May 1990 was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment.  As such, the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 must be denied.

As a final matter, the Board has considered the veteran's 
contention that VA should apply the provisions of 38 U.S.C.A. 
§ 1160(a)(1) to his claim and grant the benefits he seeks on 
that basis.  However, the Board would note that this 
provision, which is also codified at 38 C.F.R. § 3.383, is 
used to determine the level of compensation payable when one 
of a pair of organs or extremities, including the eyes, is 
service-connected and the other is not.  In this case, as the 
veteran is not service-connected for a disability of either 
eye, the special compensation considerations of 38 U.S.C.A. 
§ 1160(a)(1) and 38 C.F.R. § 3.383 are not for application in 
this case.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional bilateral eye disability as a result of 
medical treatment by the Department of Veterans Affairs in 
April and May 1990 is denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



